Citation Nr: 1448253	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for a low back disability, rated as 20 percent disabling prior to December 1, 2012, and as 10 percent disabling from December 1, 2012, to include the propriety of the reduction from 20 percent to 10 percent effective December 1, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to May 2001 and from October 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which increased the Veteran's chronic lumbosacral strain rating from 10 percent to 20 percent, effective May 16, 2011. The Veteran filed a Notice of Disagreement in July 2011, and subsequently underwent surgery for his low back disability.

In a July 2012 rating decision, he was awarded service connection for lumbosacral degenerative disc disease and granted a temporary 100 percent evaluation, effective December 13, 2011, based on his surgical convalescence; the RO also assigned a 20 percent evaluation for the Veteran's chronic lumbosacral strain with lumbosacral degenerative disc disease, effective February 1, 2012, and proposed to decrease that rating to 10 percent. The RO effectuated that reduction in a September 2012 rating decision, effective December 1, 2012. The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge in April 2013. The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled. Accordingly, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2013). 

The Board remanded the issue in a December 2013 decision for further development, including obtaining VA and private medical records. That development having been completed the case is now ready for appellate review. U

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board has determined that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected low back disability. The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

2. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated. The RO should consider whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU) to include on an extraschedular basis. 38 C.F.R. 4.16(a) and (b); See Rice v. Shinseki, 22 Vet.App. 447 (2009)(VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record). If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



